This document was produced natively

Exhibit 82

Voss

 

Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS EPROD-SEC-LIT-E-000000085
 

About Lemelson Capital bes: (pe,
AUM 0 oC

Size of short = te “e

 

Since you cailed last week you issued the report, and maybe your work is done

Does a call still make sense? What would be accomplished?

We disagree with most of the report given things are misrepresented or factually out of date
Ligand has many pharma relationships and is transparent with its disclosure; they are an excellent
management team and run the company for its shareholders

Who did you talk with/what research did you do in developing your report?

Promacta is not a hepatitis drug: it’s supportive care to be used with other HCV drugs including Sovaldi +
not all patients will be on Sovaldi especially OUS

Your PE comps are way off = wae,
acwarolt — gin PI tb fos heed
Why did you issue this report prior to speaking with management?

if you speak with management, are you open to changing your report? What will they get out of the

ge L do “ve to Oe Cape la fn Zo Y
B LAT

a Wh pth peo hie"

   

ge"

 

 

 

 

| Confidential Treatment Requested by Bruce Voss LCM_SEC0000001 |
 

LCM_SECo0000002
